Citation Nr: 1517981	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran is presumed to have been exposed to herbicides during his military service.


CONCLUSIONS OF LAW

The criteria to establish service connection for diabetes mellitus, as due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

The criteria to establish service connection for ischemic heart disease, as due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303(a) (2014). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran has diabetes mellitus and ischemic heart disease, which meet the first prong of service connection.  Moreover, the regulations provide that these conditions are presumed to be attributable to certain herbicide agents.  38 C.F.R. § 3.309(e).  Therefore, element (3) has been satisfied.  The pertinent question is whether element (2), in-service incurrence, has also been met.

Under 38 C.F.R. § 3.307(a)(6)(iv), effective February 24, 2011, VA extended the presumption of herbicide exposure to any Veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean Demilitarized Zone (DMZ).  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C.  

The Veteran's personnel records show that DoD assigned him to B Company of the 127th Signal Battalion from February 1968 to April 1969, spending most of that time in Korea.  The Veteran's representative submitted a June 2006 memorandum from a VA Compensation and Pension Policy Staff member which suggests that the 127th Signal Battalion was one of the "unnamed signal and engineer units attached to the 2nd and 7th Infantry Divisions which could merit inclusion in the list of units where herbicide exposure is conceded."  This memorandum supports a VA-issued document in the file which notes that "field artillery, signal, and engineer troops were supplied [to units near the DMZ] as support personnel as required."  These documents, when combined with the Veteran's statements that he travelled to the DMZ as part of his duties, support that he had sufficient service in and near the DMZ to presume exposure to herbicides.  

As diabetes mellitus and ischemic heart disease qualify for presumptive service connection for those with Korean service as described above, the Board must in these circumstances grant service connection.

The present decision is based on the record in this appeal, and it carries no precedential weight as to any other pending cases.  38 C.F.R. § 20.1303.


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for ischemic heart disease is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


